IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11337
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ELPIDIO ISLAS-SALINAS,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:01-CR-46-1-C
                       - - - - - - - - - -
                          July 18, 2002

Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Elpidio Islas-Salinas (“Islas”) appeals his conviction,

following a jury trial, of transportation of illegal aliens, in

violation of 8 U.S.C. § 1324(a)(1)(A)(ii).    Islas’ motion for

leave to file a corrected brief is GRANTED.

     Islas contends that the district court abused its discretion

by admitting FED. R. EVID. 404(b) evidence of his arrest for

transporting illegal aliens a mere 17 days prior to the date of

his arrest for the charged offense.   Because evidence of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11337
                                -2-

prior arrest was relevant to prove Islas’ intent and absence of

mistake as to the illegal status of the aliens in the instant

offense, the probative value of the evidence was not

substantially outweighed by the danger of unfair prejudice.      See

United States v. Hernandez-Guevara, 162 F.3d 863, 870-72 (5th

Cir. 1998); United States v. Beechum, 582 F.2d 898, 911 (5th Cir.

1978) (en banc).   The district court did not abuse its discretion

by admitting the Rule 404(b) evidence.    See United States v.

Bentley-Smith, 2 F.3d 1368, 1377 (5th Cir. 1993).

     Islas also contends that the trial evidence was insufficient

to support his conviction, primarily on the ground that the

Government failed to prove that he knew the passengers in the van

he was driving were illegal aliens.   The evidence was not

insufficient to support Islas’ conviction.    See United States v.

El-Zoubi, 993 F.2d 442, 445 (5th Cir. 1993); United States v.

Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002).   Islas’

brother, Grodes, pleaded guilty to the same count with which

Islas was charged, and he testified for the Government that he

was also in the van that picked up approximately one dozen

illegal aliens from an abandoned house in Phoenix, with the

intent of transporting them to Dallas.    Grodes was aware that the

passengers were illegal aliens, based on the circumstances of the

trip and the aliens’ appearance.   When stopped by law-enforcement

officers outside of Lubbock, Texas, the aliens were lying on the

floor and seats of the van to conceal themselves.   Grodes’

testimony and the circumstances of the trip were sufficient to

establish Islas’ knowledge of the aliens’ illegal status, or at
                          No. 01-11337
                               -3-

least his reckless disregard of such status.   See Nolasco-Rosas,
286 F.3d at 765; see 8 U.S.C. § 1324(a)(1)(A)(ii).

     The conviction is thus AFFIRMED.

     AFFIRMED; MOTION GRANTED.